DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 9-33 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

         ‘A wearable respirator fit monitor comprising: 

          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
          a controller unit adapted to receive a first and second input signals corresponding to particle concentrations in each of the first and second aerosol samples received from each of the first and second particle counters, wherein the controller unit generates a particle concentration parameter corresponding to a ratio of the first and second input signals received from the first and second particle counters; and 

         •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••.’

          The subject matter as recited above was not taught, shown, or suggested with the prior art of record.
          Upon reviewing the Applicant’s argument especially paragraphs 0040-0041, 0048 of the specification, and figures 3, 10 of the drawings the Examiner is compelled to allow the application. Especially the portion where it recites two optical sensor 706a and 706b are electrically…………and include hose receiver assemblies for connection to a mask, paragraph 0048’,  and ‘……sensor hose adapter………will eventually be connected to a mask paragraph 0040’
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852